                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 AMERICAN WELDING & GAS,                          CV 18-151-BLG-SPW-TJC
 INC.,

                     Plaintiff,                   ORDER

 vs.

 WELDWORLD CORPORATION,

                     Defendant.

       Before the Court is Defendant’s Unopposed Motion to Seal Doc. 1-1. (Doc.

3.) In accordance with Local Rules 1.3(a)(1) and 5.1(d), the Court finds Doc. 1-1

contains confidential information currently open to public disclosure. Further, a

redacted version of Doc. 1-1 will soon be added to the record in this case under L.R.

3.3(a). Therefore, to avoid publication of confidential information and good cause

appearing,

       IT IS HEREBY ORDERED that Defendant’s motion is GRANTED.

       IT IS ORDERED.

       DATED this 24th day of October, 2018.



                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
